SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2013 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Table of Contents Company Information Capital Breakdown 1 Parent Company Financial Statements Balance Sheet – Assets 3 Balance Sheet – Liabilities 4 Statement of Income 5 Statement of Comprehensive Income 6 Statement of Cash Flows 7 Statement of Changes in Shareholders’ Equity 1/1/2013 to 9/30/2013 9 1/1/2012 to 9/30/2012 10 Statement of Value Added 11 Consolidated Financial Statements Balance Sheet - Assets 12 Balance Sheet - Liabilities 13 Statement of Income 14 Statement of Comprehensive Income 15 Statement of Cash Flows 16 Statement of Changes in Shareholders’ Equity 1/1/2013 to 9/30/2013 17 1/1/2012 to 9/30/2012 18 Statement of Value Added 19 Comments on the Company’s Consolidated Performance 20 Notes to the Financial Statements 32 Reports and Statements Unqualified Independent Auditors’ Review Report 77 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Company Information / Capital Breakdown Number of Shares (Units) Current Quarter 9/30/2013 Paid-in Capital Common 1,457,970,108 Preferred 0 Total 1,457,970,108 Treasury Shares Common 0 Preferred 0 Total 0 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Quarter 9/30/2013 YTD Previous Year 12/31/2012 1 Total assets Current assets 1.01.01 Cash and cash equivalents 1,537,064 2,995,757 1.01.03 Trade receivables 1,801,568 2,032,431 1.01.04 Inventories 2,598,278 2,704,302 1.01.08 Other current assets 522,951 653,956 Non-current assets 1.02.01 Long-term receivables 4,351,635 3,526,732 1.02.01.06 Deferred taxes 2,695,225 1,869,775 1.02.01.09 Other non-current assets 1,656,410 1,656,957 1.02.02 Investments 25,239,697 23,356,506 1.02.03 Property, plant and equipment 12,301,851 11,636,182 1.02.04 Intangible assets 35,090 19,668 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Balance Sheet – Liabilities (R$ thousand) Code Description Current Quarter 9/30/2013 YTD Previous Year 12/31/2012 2 Total liabilities and shareholders' equity Current liabilities 2.01.01 Payroll and related taxes 175,930 130,014 2.01.02 Trade payables 947,893 1,193,726 2.01.03 Taxes payable 81,222 118,365 2.01.04 Borrowings and financing 4,496,376 2,621,503 2.01.05 Other payables 1,418,229 1,383,179 2.01.06 Provisions 259,843 253,973 2.01.06.01 Provision for tax, social security, labor and civil risks 259,843 253,973 Non-current liabilities 2.02.01 Borrowings and financing 21,034,342 21,518,489 2.02.02 Other payables 9,071,255 8,927,096 2.02.04 Provisions 2,395,744 2,162,292 2.02.04.01 Provision for tax, social security, labor and civil risks 435,738 344,951 2.02.04.02 Other provisions 1,960,006 1,817,341 2.02.04.02.03 Provision for environmental liabilities and asset decommissioning 392,346 400,487 2.02.04.02.04 Employee benefits 565,556 565,556 2.02.04.02.05 Provision for losses on investments 1,002,104 851,298 Shareholders’ equity 2.03.01 Issued capital 4,540,000 4,540,000 2.03.02 Capital reserves 30 30 2.03.04 Earnings reserves 3,130,543 3,690,543 2.03.04.01 Legal reserve 336,190 336,190 2.03.04.02 Statutory reserve 2,794,353 2,794,353 2.03.04.08 Additional dividends and interest on capital proposed - 560,000 2.03.05 Retained earnings/accumulated losses 621,451 - 2.03.08 Other comprehensive income 215,276 386,324 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statements of Income (R$ thousand) Code Description Current Quarter 7/1/2013 to 9/30/2013 YTD Current Year 1/1/2013 to 9/30/2013 Same Quarter of Previous Year 7/1/2012 to 9/30/2012 YTD Previous Year 1/1/2012 to 9/30/2012 3.01 Net revenue from sales and/or services 3,730,830 9,872,130 2,774,202 7,740,106 3.02 Cost of sales and/or services (2,626,539) (7,248,285) (2,158,245) (5,989,770) 3.03 Gross profit 1,104,291 2,623,845 615,957 1,750,336 3.04 Operating expenses/income 54,531 376,874 72,933 (1,237,082) 3.04.01 Selling expenses (126,726) (366,150) (86,123) (233,420) 3.04.02 General and administrative expenses (72,816) (236,009) (80,939) (248,472) 3.04.04 Other operating income (28,817) (23,608) 1,607 72,781 3.04.05 Other operating expenses (114,177) (336,862) (103,289) (1,676,769) 3.04.06 Share of profits (losses) of investees 397,067 1,339,503 341,677 848,798 3.05 Profit (loss) before finance income (costs) and taxes 1,158,822 3,000,719 688,890 513,254 3.06 Finance income (costs) (724,391) (2,504,369) (661,975) (2,337,669) 3.06.01 Finance income 28,275 98,895 31,566 154,762 3.06.02 Finance costs (752,666) (2,603,264) (693,541) (2,492,431) 3.06.02.01 Net exchange gains (losses) on financial instruments (36,435) (625,692) (31,092) (387,161) 3.06.02.02 Finance costs (716,231) (1,977,572) (662,449) (2,105,270) 3.07 Profit (loss) before taxes on income 434,431 496,350 26,915 (1,824,415) 3.08 Income tax and social contribution 65,251 525,127 142,799 1,072,463 3.09 Profit (loss) from continuing operations 499,682 1,021,477 169,714 (751,952) Profit (loss) for the period 3.99 Earnings per share - (R$/share) 3.99.01 Basic earnings per share 3.99.01.01 Common shares 0.34272 0.70062 0.11640 (0.51575) 3.99.02 Diluted earnings per share 3.99.02.01 Common shares 0.34272 0.70062 0.11640 (0.51575) of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Quarter 7/1/2013 to 9/30/2013 YTD Current Year 1/1/2013 to 9/30/2013 Same Quarter of Previous Year 7/1/2012 to 9/30/2012 YTD Previous Year 1/1/2012 to 9/30/2012 4.01 Profit (loss) for the period 499,682 1,021,477 169,714 (751,952) 4.02 Other comprehensive income 399,378 (171,048) 520,495 1,421,335 4.02.01 Cumulative translation adjustments for the period 47,884 128,932 15,116 148,517 4.02.03 Available-for-sale assets, net of taxes 351,494 (299,980) 505,379 1,272,818 4.03 Comprehensive income for the period 899,060 850,429 690,209 669,383 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 01/01/2013 to 9/30/2013 YTD Previous Year 01/01/2012 to 9/30/2012 6.01 Net cash generated by (used in) operating activities 1,094,412 1,962,702 6.01.01 Cash generated from operations 2,442,434 1,811,201 6.01.01.01 Profit (loss) for the period 1,021,477 (751,952) 6.01.01.02 Accrued charges on borrowings and financing 1,828,087 1,859,042 6.01.01.03 Accrued charges on borrowings and financing (granted) (34,054) (16,486) 6.01.01.04 Depreciation, depletion and amortization 698,973 681,805 6.01.01.05 Share of profits (losses) of investees (1,339,503) (848,798) 6.01.01.06 Deferred income tax and social contribution (525,127) (1,072,463) 6.01.01.07 Provision for tax, social security, labor, civil and environmental risks 80,101 211,959 6.01.01.08 Inflation adjustment and exchange differences, net 744,306 387,161 6.01.01.09 Gain on derivative transactions 3,385 7,827 6.01.01.10 Impairment of available-for-sale securities 3,369 1,245,024 6.01.01.11 Residual value of writen-off long-lived assets 7,771 3,617 6.01.01.12 Other (46,351) 104,465 6.01.02 Changes in assets and liabilities (1,348,022) 151,501 6.01.02.01 Trade receivables - third parties (1,628) 3,977 6.01.02.02 Receivables from related parties (97,096) 1,199,120 6.01.02.03 Inventories 53,629 177,714 6.01.02.04 Receivables from related parties (3,135) 146,833 6.01.02.05 Recoverable taxes (9,286) 114,407 6.01.02.06 Judicial deposits (9,754) (25,894) 6.01.02.07 Dividends received from related parties 295,912 28,403 6.01.02.09 Trade payables (251,948) 218,604 6.01.02.10 Payroll and related taxes 90,743 (1,367) 6.01.02.11 Taxes 58,495 (44,541) 6.01.02.12 Taxes in installments - REFIS (78,726) (229,846) 6.01.02.14 Tax, social security, labor, civil and environmental liabilities (2,575) (7,087) 6.01.02.15 Interest paid (1,356,808) (1,474,762) 6.01.02.16 Interest received 2,420 - 6.01.02.17 Interest on swap paid (3,434) (8,856) 6.01.02.18 Other (34,831) 54,796 6.02 Net cash used in investing activities (1,410,964) (80,328) 6.02.01 Investments (83,111) (682,127) 6.02.02 Purchase of property, plant and equipment (1,048,763) (1,186,681) 6.02.04 Capital reduction in subsidiary - 1,855,208 6.02.05 Receipt/payment in derivative transactions (483) - 6.02.06 Purchase of intangible assets (11) - 6.02.07 Related parties loans (299,167) (69,624) 6.02.08 Cash from acquisition of subsidiaries 421 - 6.02.09 Receipt of intercompany loans 20,150 2,896 6.03 Net cash generated by (used in) financing activities (1,139,453) (1,046,398) 6.03.01 Borrowings and financing raised 557,517 2,630,092 6.03.03 Amortization of borrowings (414,053) (2,213,319) 6.03.04 Amortization of related parties borrowings (126,181) (263,439) 6.03.05 Dividends and interest on capital paid (1,156,736) (1,199,732) of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 01/01/2013 to 9/30/2013 YTD Previous Year 01/01/2012 to 9/30/2012 6.04 Exchange differences on translating cash and cash equivalents (2,688) (1,945) 6.05 Increase (decrease) in cash and cash equivalents (1,458,693) 834,031 6.05.01 Cash and cash equivalents at the beginning of the period 2,995,757 2,073,244 6.05.02 Cash and cash equivalents at the end of the period 1,537,064 2,907,275 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2013 to 9/30/2013 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity 5.01 Opening balances 4,540,000 30 3,690,543 386,324 8,616,897 5.03 Adjusted opening balances 4,540,000 30 3,690,543 386,324 8,616,897 5.04 Capital transactions with shareholders -560,000 -400,026 -960,026 5.04.06 Dividends -210,000 -210,000 5.04.07 Interest on capital -190,026 -190,026 5.04.11 Approval of additional dividends at Annual General Meeting -560,000 -560,000 5.05 Total comprehensive income 1,021,477 -171,048 850,429 5.05.01 Profit for the period 1,021,477 1,021,477 5.05.02 Other comprehensive income -171,048 -171,048 5.05.02.04 Cumulative translation adjustments for the period 128,932 128,932 5.05.02.08 Available-for-sale financial assets, net of taxes -299,980 -299,980 5.07 Closing balances 4,540,000 30 3,130,543 621,451 215,276 8,507,300 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2012 to 9/30/2012 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity 5.01 Opening balances 1,680,947 30 7,671,620 -1,366,776 7,985,821 5.03 Adjusted opening balances 1,680,947 30 7,671,620 -1,366,776 7,985,821 5.04 Capital transactions with shareholders 2,859,053 -3,132,545 -348,981 -622,473 5.04.01 Capital increases 2,859,053 -2,859,053 5.04.07 Interest on capital -348,981 -348,981 5.04.10 Approval of prior year's proposed dividends -273,492 -273,492 5.05 Total comprehensive income -751,952 1,421,335 669,383 5.05.01 Profit for the period -751,952 -751,952 5.05.02 Other comprehensive income 1,421,335 1,421,335 5.05.02.04 Cumulative translation adjustments for the period 148,517 148,517 5.05.02.08 Available-for-sale financial assets, net of taxes 1,272,818 1,272,818 5.07 Closing balances 4,540,000 30 4,539,075 -1,100,933 54,559 8,032,731 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Value Added (R$ thousand) Code Description YTD Current year 1/1/2013 to 9/30/2013 YTD Previous year 1/1/2012 to 9/30/2012 7.01 Revenues 12,096,876 9,725,057 7.01.01 Sales of products and services 12,047,163 9,691,778 7.01.02 Other revenues 48,006 18,477 7.01.04 Allowance for doubtful debts 1,707 14,802 7.02 Raw materials acquired from third parties (7,970,108) (7,762,360) 7.02.01 Costs of sales and services (6,990,593) (5,673,306) 7.02.02 Materials, electric power, outside services and other (994,376) (825,246) 7.02.03 Impairment of assets 14,861 (1,263,808) 7.03 Gross value added 4,126,768 1,962,697 7.04 Retentions (698,973) (681,805) 7.04.01 Depreciation, amortization and depletion (698,973) (681,805) 7.05 Wealth created 3,427,795 1,280,892 7.06 Value added received as transfer 1,635,586 1,293,184 7.06.01 Share of profits of subsidiaries 1,339,503 848,798 7.06.02 Finance income 98,895 154,762 7.06.03 Other 197,188 289,624 7.07 Wealth for distribution 5,063,381 2,574,076 7.08 Wealth distributed 5,063,381 2,574,076 7.08.01 Personnel 795,133 705,196 7.08.01.01 Salaries and wages 617,705 533,861 7.08.01.02 Benefits 132,127 123,909 7.08.01.03 Severance pay fund (FGTS) 45,301 47,426 7.08.02 Taxes, fees and contributions 440,244 (164,155) 7.08.02.01 Federal 309,068 (302,491) 7.08.02.02 State 114,238 112,388 7.08.02.03 Municipal 16,938 25,948 7.08.03 Lenders and lessors 2,806,527 2,784,987 7.08.03.01 Interest 1,977,339 2,104,637 7.08.03.02 Leases 7,638 3,285 7.08.03.03 Other 821,550 677,065 7.08.04 Shareholders 1,021,477 (751,952) 7.08.04.01 Interest on capital 190,026 348,981 7.08.04.02 Dividends 210,000 - 7.08.04.03 Retained earnings (accumulated losses) for the period 621,451 (1,100,933) of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Quarter 9/30/2013 YTD Previous Year 12/31/2012 1 Total assets Current assets 1.01.01 Cash and cash equivalents 11,146,875 11,891,821 1.01.03 Trade receivables 2,514,545 2,661,417 1.01.04 Inventories 3,254,360 3,393,193 1.01.08 Other current assets 695,526 1,152,155 Non-current assets 1.02.01 Long-term receivables 4,691,972 3,920,971 1.02.01.02 Investments measured at amortized cost 146,401 116,753 1.02.01.06 Deferred taxes 2,860,413 2,177,079 1.02.01.09 Other non-current assets 1,685,158 1,627,139 1.02.02 Investments 11,238,283 10,839,787 1.02.03 Property, plant and equipment 19,946,346 18,519,064 1.02.04 Intangible assets 960,095 904,861 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet - Liabilities (R$ thousand) Code Description Current Quarter 9/30/2013 YTD Previous Year 12/31/2012 2 Total liabilities and shareholders' equity Current liabilities 2.01.01 Payroll and related taxes 240,161 184,963 2.01.02 Trade payables 1,218,197 2,025,461 2.01.03 Taxes payable 263,145 272,766 2.01.04 Borrowings and financing 3,366,230 2,169,122 2.01.05 Other payables 1,334,100 1,582,040 2.01.06 Provisions 319,177 316,547 2.01.06.01 Provision for tax, social security, labor and civil risks 319,177 316,547 Non-current liabilities 37,724,857 2.02.01 Borrowings and financing 27,828,045 27,135,582 2.02.02 Other payables 9,275,615 9,009,049 2.02.03 Deferred taxes 258,811 238,241 2.02.04 Provisions 1,437,407 1,341,985 2.02.04.01 Provision for tax, social security, labor and civil risks 474,866 371,697 2.02.04.02 Other provisions 962,541 970,288 2.02.04.02.03 Employee benefits 565,591 404,697 2.02.04.02.04 Provision for environmental liabilities and asset decommissioning 396,950 565,591 Shareholders’ equity 2.03.01 Issued capital 4,540,000 4,540,000 2.03.02 Capital reserves 30 30 2.03.04 Earnings reserves 3,130,543 3,690,543 2.03.04.01 Legal reserve 336,190 336,190 2.03.04.02 Statutory reserve 2,794,353 2,794,353 2.03.04.08 Additional dividends proposed - 560,000 2.03.05 Retained earnings/accumulated losses 621,451 - 2.03.08 Other comprehensive income 215,276 386,324 2.03.09 Non-controlling interests 399,814 390,616 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements - Statement of Income (R$ thousand) Code Description Current Quarter 7/1/2013 to 9/30/2013 YTD Current Year 1/1/2013 to 9/30/2013 Same Quarter of Previous Year 7/1/2012 to 9/30/2012 YTD Previous Year 1/1/2012 to 9/30/2012 3.01 Net revenue from sales and/or services 4,661,416 12,363,601 3,781,570 10,784,866 3.02 Cost of sales and/or services (3,259,211) (9,131,010) (2,832,764) (7,943,780) 3.03 Gross profit 1,402,205 3,232,591 948,806 2,841,086 3.04 Operating expenses/income (238,753) (869,689) (322,058) (2,809,206) 3.04.01 Selling expenses (208,791) (666,415) (200,770) (482,800) 3.04.02 General and administrative expenses (105,862) (338,909) (133,038) (363,534) 3.04.04 Other operating income 10,083 35,289 9,049 53,445 3.04.05 Other operating expenses (142,641) (407,392) (132,994) (2,559,900) 3.04.06 Share of profits (losses) of investees 208,458 507,738 135,695 543,583 3.05 Profit (loss) before finance income (costs) and taxes 1,163,452 2,362,902 626,748 31,880 3.06 Finance income (costs) (597,118) (1,582,220) (516,097) (1,609,771) 3.06.01 Finance income 59,280 157,382 67,427 243,134 3.06.02 Finance costs (656,398) (1,739,602) (583,524) (1,852,905) 3.06.02.01 Net exchange gains (losses) on financial instruments 4,844 39,681 31,726 99,968 3.06.02.02 Finance costs (661,242) (1,779,283) (615,250) (1,952,873) 3.07 Profit (loss) before taxes on income 566,334 780,682 110,651 (1,577,891) 3.08 Income tax and social contribution (63,446) 240,408 48,444 781,180 3.09 Profit (loss) from continuing operations 502,888 1,021,090 159,095 (796,711) Consolidated profit (loss) for the period 3.11.01 Attributed to owners of the Company 499,682 1,021,477 169,714 (751,952) 3.11.02 Attributed to non-controlling interests 3,206 (387) (10,619) (44,759) 3.99 Earnings per share - (R$/share) 3.99.01 Basic earnings per share 3.99.01.01 Common shares 0.34272 0.70062 0.11640 (0.51575) 3.99.02 Diluted earnings per share 3.99.02.01 Common shares 0.34272 0.70062 0.11640 (0.51575) of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Quarter 7/1/2013 to 9/30/2013 YTD Current Year 1/1/2013 to 9/30/2013 Same Quarter of Previous Year 7/1/2012 to 9/30/2012 YTD Previous Year 1/1/2012 to 9/30/2012 4.01 Consolidated profit (loss) for the period 502,888 1,021,090 159,095 (796,711) 4.02 Other comprehensive income 399,378 (171,048) 520,495 1,421,335 4.02.01 Cumulative translation adjustments for the period 47,884 128,932 15,116 148,517 4.02.03 Available-for-sale assets, net of taxes 351,494 (299,980) 505,379 1,272,818 4.03 Consolidated comprehensive income for the period 902,266 850,042 679,590 624,624 4.03.01 Attributed to owners of the Company 899,060 850,429 690,209 669,383 4.03.02 Attributed to non-controlling interests 3,206 (387) (10,619) (44,759) of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 01/01/2013 to 9/30/2013 YTD Previous Year 01/01/2012 to 9/30/2012 6.01 Net cash generated by (used in) operating activities 1,401,236 1,308,726 6.01.01 Cash generated from operations 3,808,601 3,100,510 6.01.01.01 Profit (loss) for the period 1,021,090 (796,711) 6.01.01.02 Accrued charges on borrowings and financing 1,597,890 1,692,511 6.01.01.03 Depreciation, depletion and amortization 868,884 793,600 6.01.01.04 Share of profits (losses) of investees (507,738) (543,583) 6.01.01.05 Deferred income tax and social contribution (527,544) (1,012,528) 6.01.01.06 Provision for tax, social security, labor, civil and environmental risks 59,153 191,073 6.01.01.07 Inflation adjustment and exchange differences, net 1,272,140 736,181 6.01.01.08 Gain on derivative transactions 19,699 6,812 6.01.01.09 Impairment of available-for-sale security 5,002 2,022,793 6.01.01.10 Residual value of writen-off long-lived assets 26,805 4,565 6.01.01.11 Other (26,780) 5,797 6.01.02 Changes in assets and liabilities (2,407,365) (1,791,784) 6.01.02.01 Trade receivables (240,536) (114,042) 6.01.02.02 Inventories 20,856 222,233 6.01.02.03 Receivables from related parties (32,931) (272,916) 6.01.02.04 Recoverable taxes 27,095 134,830 6.01.02.05 Judicial deposits 14,132 (17,962) 6.01.02.06 Dividends received from related parties 268,470 6.01.02.07 Trade payables (771,473) 312,133 6.01.02.08 Payroll and related taxes 105,464 10,710 6.01.02.09 Taxes 117,254 89,433 6.01.02.10 Taxes in installments - REFIS (79,073) (230,120) 6.01.02.12 Tax, social security, labor, civil and environmental liabilities (9,723) (7,049) 6.01.02.13 Interest paid (1,772,921) (1,849,766) 6.01.02.14 Interest on swap paid (3,434) (34,490) 6.01.02.15 Other (50,545) (34,778) 6.02 Net cash used in investing activities (1,446,678) (2,463,410) 6.02.02 Investments (166,915) 6.02.03 Purchase of property, plant and equipment (1,749,615) (2,076,193) 6.02.04 Cash from acquisition of subsidiaries 14,880 6.02.05 Receipt/payment in derivative transactions 332,655 46,156 6.02.06 Acquisition of subsidiaries (300,545) 6.02.07 Purchase of intangible assets (70) (551) 6.02.08 Financial investment, net of redemption (29,648) 19,758 6.03 Net cash generated by (used in) financing activities (411,840) (744,600) 6.03.01 Borrowings and financing raised 1,228,957 3,485,794 6.03.02 Amortization of borrowings (489,485) (2,279,919) 6.03.03 Amortization of principal - acquisition of subsidiaries (806,937) 6.03.04 Dividends and interest on capital paid (1,156,736) (1,199,732) 6.03.05 Capital contribution by non-controlling shareholders 5,424 56,194 6.04 Exchange differences on translating cash and cash equivalents (287,664) (5,741) 6.05 Increase (decrease) in cash and cash equivalents (744,946) (1,905,025) 6.05.01 Cash and cash equivalents at the beginning of the period 11,891,821 13,440,690 6.05.02 Cash and cash equivalents at the end of the period 11,146,875 11,535,665 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Equity - 1/1/2013 to 9/30/2013 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings (accumulated losses) Other comprehensive income Shareholders' equity Non-controlling interests Consolidated shareholders' equity 5.01 Opening balances 4,540,000 30 3,690,543 386,324 8,616,897 390,616 9,007,513 5.03 Adjusted opening balances 4,540,000 30 3,690,543 386,324 8,616,897 390,616 9,007,513 5.04 Capital transactions with shareholders -560,000 -400,026 -960,026 -960,026 5.04.06 Dividends -210,000 -210,000 -210,000 5.04.07 Interest on capital -190,026 -190,026 -190,026 5.04.11 Approval of additional dividends at Annual General Meeting -560,000 -560,000 -560,000 5.05 Total comprehensive income 1,021,477 -171,048 850,429 -387 850,042 5.05.01 Profit for the period 1,021,477 1,021,477 -387 1,021,090 5.05.02 Other comprehensive income -171,048 -171,048 -171,048 5.05.02.04 Cumulative translation adjustments for the period 128,932 128,932 128,932 5.05.02.08 Available-for-sale financial assets, net of taxes -299,980 -299,980 -299,980 5.06 Internal changes in shareholders' equity 9,585 9,585 5.06.04 Non-controlling interests in subsidiaries 9,585 9,585 5.07 Closing balances 4,540,000 30 3,130,543 621,451 215,276 8,507,300 399,814 8,907,114 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Equity - 1/1/2012 to 9/30/2012 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other compre-hensive income Shareholders´ Equity Non-controlling interests Consolidated shareholders' equity 5.01 Opening balances 1,680,947 30 7,671,620 -1,366,776 7,985,821 431,349 8,417,170 5.03 Adjusted opening balances 1,680,947 30 7,671,620 -1,366,776 7,985,821 431,349 8,417,170 5.04 Capital transactions with shareholders 2,859,053 -3,132,545 -348,981 -622,473 -622,473 5.04.01 Capital increases 2,859,053 -2,859,053 5.04.07 Interest on capital -348,981 -348,981 -348,981 5.04.10 Approval of prior year's proposed dividends -273,492 -273,492 -273,492 5.05 Total comprehensive income -751,952 1,421,335 669,383 -44,759 624,624 5.05.01 Profit for the period -751,952 -751,952 -44,759 -796,711 5.05.02 Other comprehensive income 1,421,335 1,421,335 1,421,335 5.05.02.04 Cumulative translation adjustments for the period 148,517 148,517 148,517 5.05.02.08 Available-for-sale financial assets, net of taxes 1,272,818 1,272,818 1,272,818 5.06 Internal changes in shareholders' equity 19,724 19,724 5.06.04 Non-controlling interests in subsidiaries 19,724 19,724 5.07 Closing balances 4,540,000 30 4,539,075 -1,100,933 54,559 8,032,731 406,314 8,439,045 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Value Added (R$ thousand) Code Description YTD Current year 1/1/2013 to 9/30/2013 YTD Previous year 1/1/2012 to 9/30/2012 7.01 Revenues 14,859,753 12,997,757 7.01.01 Sales of products and services 14,797,947 12,961,609 7.01.02 Other revenues 60,159 21,204 7.01.04 Allowance for doubtful debts 1,647 14,944 7.02 Raw materials acquired from third parties (9,705,748) (10,510,615) 7.02.01 Costs of sales and services (8,390,767) (7,136,920) 7.02.02 Materials, electric power, outside services and other (1,344,612) (1,322,520) 7.02.03 Impairment of assets 29,631 (2,051,175) 7.03 Gross value added 5,154,005 2,487,142 7.04 Retentions (868,884) (793,600) 7.04.01 Depreciation, amortization and depletion (868,884) (793,600) 7.05 Wealth created 4,285,121 1,693,542 7.06 Value added received as transfer 2,659,610 2,286,232 7.06.01 Share of profits of subsidiaries 507,738 543,583 7.06.02 Finance income 157,382 243,134 7.06.03 Others 1,994,490 1,499,515 7.07 Wealth for distribution 6,944,731 3,979,774 7.08 Wealth distributed 6,944,731 3,979,774 7.08.01 Personnel 1,091,666 949,101 7.08.01.01 Salaries and wages 876,460 745,114 7.08.01.02 Benefits 162,038 148,475 7.08.01.03 Severance pay fund (FGTS) 53,168 55,512 7.08.02 Taxes, fees and contributions 1,087,961 474,003 7.08.02.01 Federal 771,974 167,911 7.08.02.02 State 290,865 273,324 7.08.02.03 Municipal 25,122 32,768 7.08.03 Lenders and lessors 3,744,014 3,353,381 7.08.03.01 Interest 1,779,545 1,951,514 7.08.03.02 Leases 11,512 5,832 7.08.03.03 Other 1,952,957 1,396,035 7.08.04 Shareholders 1,021,090 (796,711) 7.08.04.01 Interest on capital 190,026 348,981 7.08.04.02 Dividends 210,000 - 7.08.04.03 Retained earnings (accumulated losses) for the period 621,451 (1,100,933) 7.08.04.04 Non-controlling interests in retained earnings (387) (44,759) of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Economic Scenario Global economic activity points to a recovery, chiefly due to the developed economies. In the third quarter of 2013, the global manufacturing Purchasing Managers Index (PMI) reached 53.3 points, its highest level for 18 months, mainly fueled by the recovery of the Eurozone countries. September’s Eurozone PMI reached 52.2 points, the highest figure since the second quarter of 2011, led by Germany. The IMF expects global GDP growth of 2.9% in 2013 and 3.6% in 2014. USA Indicators in the United States are also pointing to a recovery. The manufacturing PMI, published by the Institute for Supply Management (ISM), moved up for the fourth consecutive month, reaching 56.2 points in September, versus 55.7 in the previous month. Industrial production grew by 0.6% in September, with installed capacity use of 78.3%. Also in September, unemployment rate fell to 7.2%, 0.4 p.p. down on June, but still above pre-global-crisis levels. On the other hand, the impasse regarding the raising of the U.S. debt ceiling had a negative impact on economic activity in the quarter. Given this scenario, the FED opted to maintain its economic stimuli, continuing with its asset purchase program. The institution expects 2013 GDP growth of between 2.0% and 2.3%. Europe September’s economic activity figures in Europe also indicate a recovery, led by Germany, but with the peripheral nations also recording positive indicators. In this context, the highlight was Spain, which posted growth of 0.1% in 3Q13 over the previous three months, following nine consecutive quarters of decline. Average unemployment rate, on the other hand, remained high in Euro zone, reaching 12.2% in September, one of the highest levels since 1995. The Greek and Spanish rates had the highest levels. The latest figures from Greece show a 26.6% rate in July, while Spain’s rate remained flat at 26.6% in September. As a result, the European Central Bank maintained a cautious approach, signaling that it may offer a new round of long-term loans to the banks. In the United Kingdom, third-quarter GDP edged up by 0.8% over 2Q13, which in turn recorded growth of 0.7%, with services making an important contribution. Manufacturing PMI reached 56.7 points in September, slightly below the 57.1 recorded in August, exceeding 50 points for the sixth consecutive month. Likewise year-over-year industrial output increased 2.2% in September. Asia The Chinese government stimuli have proved successful, as shown by the latest economic indicators. Third-quarter GDP grew by 7.8% in the last 12 months and 2.2% over 2Q13. Compound PMI climbed from 48.2 points in June to 51.2 points in September, while industrial production moved up by 10.2% in the same month. Therefore, the government has reiterated its 2013 GDP growth target of 7.5%. Japanese GDP grew by 3.8% in the second quarter, while manufacturing PMI reached 52.5 points in September, the highest figure since February 2011. Consumer confidence also moved up in September following three consecutive reductions, reaching 54.5 points. Retail sales grew by 3.1% in September, while industrial output moved up by 1.5%. Consequently, Japan’s central bank (BoJ) raised its economic assessment of the country’s nine regions for the second consecutive month. of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Brazil In 2Q13 GDP posted growth of 1.5%, reflecting the 3.9% increase in agriculture and the 3.6% upturn in gross fixed capital formation. In the 12 months through June, year-on-year growth came to 1.9%. The Central Bank’s FOCUS report expects annual GDP growth of 2.5% in 2013. Industrial production in September 2013 grew 0,7% over August, and moved up by 1.6% in the first nine months over the same period last year. Inflation measured by the IPCA consumer price index recorded 0.35% in September, giving 5.86% in the last 12 months, above the target ceiling defined by the Monetary Policy Committee (COPOM), which raised the Selic base rate for the fifth consecutive time at its last meeting in September, this time to 9.50% p.a. The real remained highly volatile against the U.S. dollar throughout the third quarter, peaking at R$2.45/US$, given the uncertainties surrounding the FED’s reduction of the monetary stimuli. However, following the decision to maintain the stimuli, the dollar fell back, closing September at R$2.23/US$. Foreign reserves remained virtually flat at around US$376 billion. Macroeconomic Projections 2013 2014 IPCA (%) 5.85 5.93 Commercial dollar (final) – R$ 2.25 2.40 SELIC (final - %) 10.00 10.25 GDP (%) 2.50 2.11 Industrial Production (%) 1.72 2.42 Source: FOCUS BACEN Base: November 08, 2013 Adoption of IFRS 10/11 As of January 1, 2013, the Company adopted IFRS 10 – Consolidated Financial Statements, corresponding to CPC 36 (R3) – Demonstrações Financeiras Consolidadas , approved by the CVM in December 2012, and IFRS 11 – Joint Arrangements, corresponding to CPC 19 (R2) - Negócios em Conjunto , approved by the CVM in November 2012. Given that the proportional consolidation method is no longer permitted, the Company has ceased to consolidate its jointly-owned subsidiaries, Namisa, MRS Logística and CBSI, and now recognizes them in accordance with the equity accounting method. The main impacts were on net revenue, cost of goods sold, gross profit, the financial result, equity income and net income. For comparability purposes, the consolidated financial statements for the third quarter of 2012 were reclassified to reflect this alteration. Net Revenue CSN posted record consolidated net revenue of R$4,661 million in 3Q13, 15% up on 2Q13, mainly due to increased revenue from mining operations. In the first nine months, net revenue totaled R$12,364 million, 15% more than in 9M12, chiefly due to higher revenue from the steel segment, and also a new record. Cost of Goods Sold (COGS) In 3Q13, consolidated COGS reached R$3,259 million, 8% up on the previous quarter, primarily due to higher volume sold in mining segment. of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Gross Profit The Gross Profit reached R$1,402 million in the 3Q13, 35% up from 2Q13, for the same reasons afore mentioned. Selling, General, Administrative and Other Operating Expenses Consolidated SG&A expenses totaled R$315 million in 3Q13, 17% down on the previous quarter, chiefly due to lower distribution costs. CSN recorded a net expense of R$133 million in the “Other Operating Expenses” line in 3Q13, 9% down on the previous quarter, basically due to the upturn in non-recurring revenue in 3Q13. EBITDA The Company uses Adjusted EBITDA to measure the performance of its various segments and operating cash flow generation capacity. It comprises net income before the net financial result, income and social contribution taxes, depreciation and amortization, equity income and other operating revenue (expenses). Adjusted EBITDA considers the Company’s proportional interest in Namisa, MRS Logística and CBSI and is on a comparable basis with the amounts published in 2012. Adjusted EBITDA totaled R$1,652 million in 3Q13, 51% up on the R$1,095 million posted in 2Q13, primarily due to the contribution of the mining and steel segments. The consolidated adjusted EBITDA margin reached 31%, 7 p.p. more than in 2Q13. Financial Result and Net Debt The 3Q13 consolidated net financial result was negative by R$597 million, chiefly due to the following factors: · Interest on loans and financing totaling R$588 million; · Expenses of R$30 million with the monetary restatement of tax payment installments; · Other financial expenses totaling R$43 million. These negative effects were partially offset by consolidated financial revenue of R$59 million and monetary and foreign exchange variations of R$5 million. Gross debt, net debt and the net debt/EBITDA ratio presented below reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI and are on a comparable basis with the amounts published in 2012. On September 30, 2013, consolidated net debt stood at R$17.8 billion, R$0.9 billion more than the R$16.9 billion recorded on June 30, 2013, essentially due to the following factors: · Dividend and interest on equity payments totaling R$0.4 billion; · Investments of R$0.8 billion in fixed assets; · A R$0.7 billion disbursement effect related to the cost of debt; · A R$0.5 billion increase in working capital; · Other effects of R$0.2 billion. of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 These effects were partially offset by adjusted EBITDA of R$1.7 billion. The net debt/EBITDA ratio based on LTM adjusted EBITDA closed the third quarter at 3.65x, 0.27x down on the ratio recorded at the end of the previous quarter. Equity Result The consolidated equity result totaled R$208 million in 3Q13, basically due to the result of the jointly-owned subsidiary Namisa. Net Income CSN posted consolidated third-quarter net income of R$503 million, in line with the 2Q13 figure. Capex Investments reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI and are on a comparable basis with the amounts published in 2012. CSN invested R$838 million in 3Q13, R$424 million of which in the parent company, allocated as follows: ü Casa de Pedra mine and Port of Itaguaí: R$191 million; ü Long steel: R$105 million. The remaining R$414 million went to subsidiaries or joint subsidiaries, mostly in the following projects: ü Transnordestina Logística: R$301 million; ü MRS: R$41 million; ü Namisa: R$11 million. Working Capital Working capital allocated to the Company’s businesses closed 3Q13 at R$2,455 million, R$513 million up on the R$1,942 million recorded at the end of 2Q13, chiefly due to the reduction in the suppliers line. The average supplier payment period narrowed by 17 days, partially offset by the four-day reduction in the inventory turnover period, raising the cash conversion cycle by 13 days. of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 WORKING CAPITAL (R$ MM) 2Q13 3Q13 Change 3Q13 x 2Q13 Assets 24 Accounts Receivable 71 Inventory (*) Advances to Taxes 25 39 14 Liabilities Suppliers Salaries and Social Contribution 35 Taxes Payable 10 Advances from Clients 36 29 Working Capital TURNOVER RATIO Average Periods 2Q13 3Q13 Change 3Q13 x 2Q13 Receivables 32 32 0 Supplier Payment 48 31 Inventory Turnover 71 67 Cash Conversion Cycle 55 68 13 (*) Inventory - includes "Advances to Suppliers" and does not include "Supplies". Results by Segment The Company maintains integrated operations in five business segments: steel, mining, logistics, cement and energy. The main assets and/or companies comprising each segment are presented below: The information on CSN’s five business segments is derived from the accounting data, together with allocations and the apportionment of costs among the segments. Results by segment reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI and are on a comparable basis with the amounts published in 2012. Net revenue by segment (R$ million) of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Adjusted EBITDA by segment (R$ million) R$ million 3Q13 Consolidated Results Steel Mining Logistics (Port) Logistics (Railways) Energy Cement Corporate/ Eliminations Consolidated Net Revenue 50 55 Domestic Market 2,523 81 50 288 55 105 (268) 2,834 Foreign Market 675 1,565 - (413) 1,827 Cost of Goods Sold (2,532) (828) (24) (177) (44) (70) 415 (3,259) Gross Profit 27 11 34 Selling, General and Administrative Expenses (195) (2) (5) (26) (5) (18) (64) (315) Depreciation 200 55 2 35 4 8 (31) 272 Proportional EBITDA of Jointly Controlled Companies 292 292 Adjusted EBITDA 24 10 24 R$ million 2Q13 Consolidated Results Steel Mining Logistics (Port) Logistics (Railways) Energy Cement Corporate/ Eliminations Consolidated Net Revenue 43 53 Domestic Market 2,488 68 43 263 53 105 (238) 2,782 Foreign Market 659 916 - (297) 1,278 Cost of Goods Sold (2,527) (601) (22) (178) (34) (70) 411 (3,020) Gross Profit 21 85 20 35 Selling, General and Administrative Expenses (180) (37) (5) (24) (5) (19) (110) (380) Depreciation 179 53 2 36 4 8 (18) 264 Proportional EBITDA of Jointly Controlled Companies 171 171 Adjusted EBITDA 18 97 19 24 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Steel Scenario According to the World Steel Association (WSA), global crude steel production totaled 1.2 billion tonnes in the nine months through September 2013, 2.7% higher than in 9M12, with China responding for 586 million tonnes, 8% up in the same period. Global capacity use stood at 79% in August, identical to the June figure. Given this scenario, the WSA expects global apparent steel consumption of 1.48 billion tonnes in 2013, 3.1% more than the year before, with China accounting for 700 million tonnes, 6.1% higher than in 2012. In 2014, the association estimates apparent consumption of 1.52 billion tonnes, 3.3% up on 2013. According to the Brazilian Steel Institute (IABr), domestic crude steel production came to 25.9 million tonnes in the first nine months, in line with 9M12 volume, while rolled flat output totaled 11.3 million tonnes, a 2% improvement over the same period last year. Also in the first nine months, domestic flat steel consumption amounted to 10.6 million tonnes, 4% up year-on-year, while domestic sales increased by 7% to 9.2 million tonnes. On the other hand, imports dropped by 13% to 1.4 million tonnes and exports fell by 7.2% to 1.2 million tonnes in the same period. The IABr estimates Brazilian crude steel production of 34.5 million tonnes in 2013, the same level as in 2012, accompanied by domestic sales growth of 5.3% to 22.8 million tonnes and a 3.2% upturn in apparent consumption to 26.0 million tonnes. For 2014, the institute expects an apparent consumption of 27.0 million tonnes, an increase of 3.8%. Automotive According to ANFAVEA (the Auto Manufacturers’ Association), vehicle production totaled 2.84 million units, in the first nine months, 14% up on 9M12, with sales of 2.78 million units. The association estimates production growth of 12% in 2013 and 5% in 2014. FENABRAVE (the Vehicle Distributors’ Association) expects record car and light commercial vehicle sales of 3.7 million units, 1.5% up on 2012. In the case of heavy vehicles, it estimates licensing of 188,000 units, with trucks and agricultural machinery, which have been growing strongly this year, moving up by 12% and 10%, respectively. Construction According to ABRAMAT (the Construction Material Manufacturers’ Association), sales of building materials increased by 4.3% in 2013 through September over the same period last year. In São Paulo state, SECOVI (the Residential Builders’ Association) expects sales of 35,000 units in 2013, 30% up on last year. Home Appliances According to the IBGE (Brazilian Institute of Geography and Statistics), white goods production fell by 3% year-on-year in the first eight months of 2013. The government confirmed the recomposition of the IPI tax on home appliances and furniture by December 2013. The rate on stoves will increase from 3% to its original rate of 4%, while the tax on refrigerators and simple washing machines will return partially to their previous levels, moving up from 8.5% to 10% and from 4.5% to 5%, respectively. of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Distribution According to INDA (the Brazilian Steel Distributors’ Association), domestic flat steel sales by distributors totaled 3.4 million tonnes in the first nine months, 3.3% up on 9M12. In the same period, purchases by the associated network came to 3.5 million tonnes, 10.7% up year-on-year. Inventories closed September at around 1.1 million tonnes, identical to the end of August, with a turnover of 2.7 months of sales. Sales Volume CSN sold 1.5 million tonnes of steel in 3Q13, 3.5% less than in 2Q13, when the Company recorded its second highest figure in terms of steel sales. Of this total, 77% went to the domestic market, 20% were sold by overseas subsidiaries and 3% went to direct exports. In 9M13, steel sales came to 4.7 million tonnes, 8% up year-on-year and a new record for the period. Domestic Sales Volume CSN’s domestic steel sales came to 1.2 million tonnes in 3Q13, 3% less than in 2Q13, when the Company recorded its second highest figure. In the first nine months, domestic steel sales totaled 3.6 million tonnes, an 8% improvement over 9M12 and a new period record. Foreign Sales Volume Foreign sales came to 354,000 tonnes in 3Q13, 4% less than in the previous quarter. Of this total, the overseas subsidiaries sold 313,000 tonnes, 180,000 of which by SWT. Direct exports came to 41,000 tonnes. Prices Net revenue per tonne averaged R$2,043 in 3Q13, 5% higher than the 2Q13 average of R$1,944. Net Revenue Net revenue from steel operations totaled R$3,198 million in 3Q13, 2% up on 2Q13 and the Company’s highest ever quarterly figure, basically due to the upturn in prices. In the first nine months, net revenue came to R$9,293 million, 17% more than in 9M12 and a new period record, chiefly due to the increase in sales volume and higher prices. Cost of Goods Sold (COGS) Steel segment COGS stood at R$2,532 million in 3Q13, in line with the previous quarter. Adjusted EBITDA Adjusted steel segment EBITDA totaled R$672 million in 3Q13, 9% up on 2Q13, basically due to higher prices, raising the adjusted EBITDA margin to 21%. Production The Presidente Vargas Steelworks (UPV) produced 1.2 million tonnes of crude steel in the third quarter, in line with the 2Q13 figure, while slab consumption from third parties came to 152,000 tonnes and rolled steel output totaled 1.2 million tonnes, 4% down on the previous three months. of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Production (in thousand t) 2Q13 3Q13 Change 3Q13 x 2Q13 Crude Steel (P. Vargas Mill) 1,156 1,161 0.4% Purchased Slabs from Third Parties 165 152 -8% Total Crude Steel -1% Total Rolled Products -4% Production Costs (Parent Company) In 3Q13, the Presidente Vargas Steelworks’ total production costs came to R$1,787 million, R$65 million more than in 2Q13, R$33 million of which in raw materials and R$32 million in other production costs. Mining Scenario In 3Q13, the seaborne iron ore market was positively impacted by higher demand for steel products in China, thanks to strong government stimuli and investments in infrastructure, which triggered the restocking of iron ore by steel plants. As a result, the Platts Fe62% CFR China index averaged US$132.51/dmt in 3Q13, 5.2% up on the previous three months. The iron-ore quality premium hovered between US$2.10 and US$2.40/dmt per 1% of Fe content, while freight costs on the Tubarão/Qingdao route averaged US$23.30/wmt, 30.6% more than the US$17.84/wmt recorded in 2Q13, due to higher demand for ships. In 3Q13, Brazilian exports accounted for 27% of the seaborne market, totaling 86 million tonnes, 14% up on the quarter before. Iron Ore Sales Third-quarter iron ore sales totaled 7.7 million tonnes, 27% more than in 2Q13, virtually all of which was sold abroad. Of this total, 2.9 million tonnes were sold by Namisa
